



COURT OF APPEAL FOR ONTARIO

CITATION: 1793670
    Ontario Ltd. v. Chan, 2015 ONCA 522

DATE: 20150709

DOCKET: C59479

Doherty, Pepall and Huscroft JJ.A.

BETWEEN

1793670 Ontario Ltd.

Plaintiff and Responding Party (Appellant)

and

Tak Hing Brian Chan

Defendant and Moving Party (Respondent)

James M. Butson, for the plaintiff and responding party
    (appellant)

Orie N. Niedzviecki, for the defendant and moving party
    (respondent)

Heard:  July 3, 2015

On appeal from the order of Justice Trimble of the Superior
    Court of Justice, dated September 8, 2014.

APPEAL BOOK ENDORSEMENT

[1]

Counsel for the respondent (moving party) acknowledges that nothing said
    by the motion judge forecloses arguments at trial in relation to the fraud
    allegations in the Statement of Defence.  The appeal from the refusal to
    quash those provisions of the Statement is interlocutory.  The appellant
    concedes that the other aspects of the order appealed from are interlocutory.

[2]

The appeal is quashed.

[3]

Costs to the moving party on a substantial indemnity basis, including
    costs for the appearance before the panel in May 2015.  Costs fixed at $7,000,
    inclusive of disbursements and all applicable taxes.


